Citation Nr: 1804769	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  14-12 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for narrowing of L5-S1 intervertebral space (claimed as a low back condition). 

2. Entitlement to service connection for a lumbar spine disability.

3. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for narrowing of C4-C5 intervertebral space.  

4. Entitlement to service connection for a cervical spine disability.


ATTORNEY FOR THE BOARD

P. M. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1985 to July 1985.  He also had a period of active duty for training (ACDUTRA) from June 3, 2000 to June 17, 2000.  

This case comes to the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Guaynabo, Puerto Rico.  The decision denied service connection for a lumbar spine disability and a cervical spine disability.  The decision also granted service connection for post-traumatic headaches, rated 10 percent disabling, effective August 25, 2011.

In October 2011, the Veteran expressed disagreement with the rating assigned for the Veteran's headaches and the denial of service connection for the lumbar and cervical spine disabilities.  In response to the Veteran's notice of disagreement (NOD), the Veteran was sent a Statement of the Case (SOC) regarding these issues in December 2013; however, the Veteran specifically limited his appeal to the issues of the claims for service connection in his February 2014 VA Form 9; accordingly, the issue of whether a higher initial rating is warranted for post-traumatic headaches is not before the Board.

While the Veteran's claims for entitlement to service connection for narrowing of L5-S1 intervertebral space and narrowing of C4-C5 intervertebral space were reopened by the RO, the Board notes that the Board is obliged to determine in the first instance whether there is new and material evidence to reopen these claims, regardless of the RO's action.  Barnett v. Brown, 8 Vet. App. 1 (1995).  Accordingly, the claims to reopen will be addressed below. 

The issues of entitlement to service connection for a lumbar spine disability and a cervical spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. Service connection for narrowing of L5-S1 intervertebral space was denied by an unappealed October 2009 rating decision.

2. Since the October 2009 rating decision, the Veteran has submitted new evidence that relates to a previously unestablished element of the claim and raises a reasonable possibility of substantiating the claim.

3. Service connection for narrowing of C4-C5 intervertebral space was denied by an unappealed October 2009 rating decision.

4. Since the October 2009 rating decision, the Veteran has submitted new evidence that relates to a previously unestablished element of the claim and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. The October 2009 rating decision that denied service connection for narrowing of L5-S1 intervertebral space is final. 38 U.S.C. § 7105 (2014); 38 C.F.R. §§ 3.104 (a), 20.302, 20.1103 (2017).

2. The evidence received since the October 2009 rating decision is new and material, and the claim for service connection for narrowing of L5-S1 intervertebral space is reopened. 38 U.S.C. § 5108 (2014); 38 C.F.R. § 3.156 (a) (2017).

3. The October 2009 rating decision that denied service connection for narrowing of C4-C5 intervertebral space is final. 38 U.S.C. § 7105 (2014); 38 C.F.R. §§ 3.104 (a), 20.302, 20.1103 (2017).

4. The evidence received since the October 2009 rating decision is new and material, and the claim for service connection for narrowing of C4-C5 intervertebral space is reopened. 38 U.S.C. § 5108 (2014); 38 C.F.R. § 3.156 (a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence 

Generally, a claim that has been denied by an unappealed RO decision or an unappealed Board decision may not thereafter be reopened. 38 U.S.C. §§ 7104 (b), 7105(c).  An exception to this rule exists for cases in which new and material evidence is presented or secured with respect to a claim that has been disallowed, in which case the claim must be reopened and the former disposition reviewed.  38 U.S.C. § 5108. 

"New" evidence means evidence not previously submitted to agency decision makers, and "material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a).  This is a "low threshold" in which the phrase "raises a reasonable possibility" should be interpreted as "enabling rather than precluding reopening." Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  The credibility of the newly-submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992). 

L5-S1 Intervertebral Space

Service connection for L5-S1 intervertebral space was denied by an October 2009 rating decision on the basis that there was no evidence that the disability was related to an in-service disease or injury, despite evidence that the Veteran had a current lumbar spine disability.   The rating decision became final one year after notice was provided to the Veteran. 

Since the October 2009 rating decision, additional evidence has been associated with the claims file.  In November 2010, the Veteran requested that the claim for service connection a lumbar spine disability be reopened as the condition was due to his active duty accident in June 2000.  In the Veteran's February 2014 VA Form 9, he stated that while he was on active duty, he fell down a flight of stairs and injured his head and spinal cord.  The Veteran reported that his physicians have told him that there is a very high probability that his June 2000 accident was the cause of his lumbar spine disability.  This evidence is new, as it was not part of the record at the time of the prior denial of the claim.  It is also material, as it provides evidence indicating a link between the Veteran's in-service injury in 2000 and his current lumbar spine disability.  When viewed with the previous evidence of record, these statements are neither cumulative nor redundant, and raise a reasonable possibility of substantiating the Veteran's claim.  As such, new and material evidence has been received, and reopening the claim is warranted.

C4-C5 Intervertebral Space

Service connection for C4-C5 intervertebral space was denied by an October 2009 rating decision on the basis that there was no evidence that the disability was related to an in-service disease or injury, despite evidence that the Veteran had a current cervical spine disability.   The rating decision became final one year after notice was provided to the Veteran. 

Since the October 2009 rating decision, additional evidence has been associated with the claims file.  In November 2010, the Veteran requested that the claim for service connection a cervical spine disability be reopened as the condition was due to his active duty accident in June 2000.  In the Veteran's February 2014 VA Form 9, he stated that while he was on active duty, he fell down a flight of stairs and injured his head and spinal cord.  The Veteran reported that his physicians have told him that there is a very high probability that his June 2000 accident was the cause of his cervical spine disability.  This evidence is new, as it was not part of the record at the time of the prior denial of the claim.  It is also material, as it provides evidence indicating a link between the Veteran's in-service injury in 2000 and his current cervical spine disability.  When viewed with the previous evidence of record, these statements are neither cumulative nor redundant, and raise a reasonable possibility of substantiating the Veteran's claim.  As such, new and material evidence has been received, and reopening the claim is warranted.


ORDER

The application to reopen the claim of entitlement to service connection for L5-S1 intervertebral space is granted.

The application to reopen the claim of entitlement to service connection for C4-C5 intervertebral space is granted.


REMAND

Upon review of the record, the Board finds that the Veteran's claims for service connection must be remanded for further development.  

The duty to assist has not been met in relation to the Veteran's claims for service connection for a lumbar spine or cervical spine disability.  VA must provide a medical examination or opinion when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with a veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA Secretary to make a decision on the claim. See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006). 

The evidence of record establishes that the Veteran is service-connected for a traumatic brain injury and the residuals of a right ankle malleolar fracture related to an incident in June 2000 where the Veteran fell down a flight of stairs while serving on ACDUTRA.  Accordingly, Veteran status has been established for this period of service.  38 U.S.C. § 101 (2004); 38 C.F.R. § 3.6 (a).

In his February 2014 VA Form 9, the Veteran stated that in June 2000, while he was on active duty, he had an accident falling down stairs that resulted in injury to his head, spinal cord (including the neck and low back) and his right ankle.  He indicated that at the time of the accident, although he suffered severe pain in these areas that he was not aware of the severe damage that the accident had caused to his spine.  He stated that after the incident he treated with a physiatrist and a chiropractor for his cervical and lumbosacral conditions.  He reported that he has not had any other injury that could have caused these issues and that his physicians have informed him that there is a "very high probability" that his in-service accident was the cause of current conditions.  Lay evidence is competent when reporting a contemporaneous diagnosis.  See Jandreau v. Nicholson, 492 F3d. 1372 (2007).  The Board also notes that the discharge paperwork from the Veteran's initial injury in June 2000 specifically states that patients with possible head injuries should report to their physician if certain symptoms occur, even months afterwards: including neck stiffness.   

The Veteran's line of duty record from June 2000 clearly indicates that the Veteran suffered a head injury after a fall that also resulted in a fractured ankle.  The Veteran has current diagnoses of lumbar spine and cervical spine disabilities that the Veteran indicates have been related to his in-service fall by his treating physicians.  As the Board does not find that the opinion related by the Veteran is sufficient to establish service connection and since no VA medical opinion is of record, the Board finds that the Veteran should be afforded a medical examination to determine whether either his current lumbar or cervical spine disability is due to his in-service injury.  

Accordingly, the case is REMANDED for the following action:

1. First, the AOJ should undertake appropriate efforts to obtain and associate with the claims file any relevant, outstanding treatment records from the period between June 2000 and April 2009.  All such attempts should be documented and placed in the claims file.

2. After the above development has been completed, the Veteran must be afforded a VA examination to determine the etiology of his current lumbar and cervical spine disabilities.  

The claims file and all electronic records must be made available to the examiner.  The examiner must report review of the claims file.  

The examiner is specifically asked to provide the following opinions: 

Whether it is at least as likely as not (a 50 percent probability) that the Veteran's current lumbar spine disability is due to or the result of, any incident of his active service, including his June 9, 2000 injury. 

Whether it is at least as likely as not (a 50 percent probability) that the Veteran's current cervical spine disability is due to or the result of, any incident of his active service, including his June 9, 2000 injury. 

A complete rationale for all opinions must be provided.  In providing the requested opinions, the examiner must address the Veteran's lay assertions.  The Veteran's lay statements cannot be disregarded solely due to lack of contemporaneous medical evidence.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation. 

3. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.
  
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).


______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


